DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species A (Figures 1-2), claims 33-38, 43-49, and 54-56 in the reply filed on May 16, 2022 is acknowledged.
Claims 39-42, 50-53, and 57-60 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on May 16, 2022.

Information Disclosure Statement
	The prior art documents submitted by applicant in the Information Disclosure Statements filed on November 25, 2019 and May 10, 2022 have all been considered and made of record (note the attached copies of form PTO-1449).
Drawings
	Eight (8) sheets of drawings were filed on November 25, 2019 and have been accepted by the examiner.
Specification
Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 33 and 34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuka et al. (US 2013/0011107 A1).
Regarding claim 33; Kuka et al. discloses an optical fiber preform (see Figures 1-3) comprising: 
a preform body (8 in Figure 2; see paragraphs 20-22 and 24-29) to be drawn into a fiber optic device (microstructured optical fiber; see paragraph 29) and comprising an optical material (glass; see paragraph 25); 
the preform body (8; see Figures 2 and 3) comprising a plurality of helical strands (strands 5a are helically positioned) having a three-dimensional (3D) pattern of voids therein defining a 3D lattice (the strands are helically positioned to defined a 3D pattern of voids defining a lattice, wherein the hollow cylinders 5a are helically stranded and include cavities 5b therein and cavities 9 and 10 there-between, and the cavities form the 3D pattern of voids). 
Regarding claim 34; the plurality of helical strands (5a) comprises a plurality of counter-rotating (the rotational direction may be considered rotating or counter-rotating, as a rotational direction is undefined with respect to a frame of reference), helical strands (5a).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 36, 37, 54 and 55 are rejected under 35 U.S.C. 103 as being unpatentable over Kuka et al. (US 2013/0011107 A1) in view of Broderick et al. (US 7,155,099 B2).
Regarding claim 36; Kuka et al. discloses the optical fiber preform (8) formed of a glass material (see paragraphs 6, 25, 26, and 28) as discussed above, but does not disclose a coating on at least a portion of the preform body comprising a different material than the optical material.  Broderick et al. teaches that fiber preforms may include a range of different coating materials formed on the preform prior to drawings, including acrylates, resin, Teflon, silicone rubber, epoxy, or graphite as examples, wherein the coatings promote stripping of cladding modes and provide enhanced mechanical strength (see paragraph 44).  Thus, before the filing date of the present invention, one of ordinary skill in the art would have found it obvious to further provide a coating of a different material on at least a portion of the preform body (8) in the invention of Kuka et al. for the purpose of providing enhanced mechanical strength and/or promoting stripping of cladding modes in the resulting optical fiber.
Regarding claim 37; The examiner notes that applicant is claiming the product (an optical fiber preform with a coating) including the process of making the product ( electroplating the coating), and therefore claim 37 is of "product-by-process" nature.  The courts have been holding for quite some time that: the determination of the patentability of a product-by-process claim is based on the product itself rather than on the process by which the product is made.  In re Thrope, 777 F. 2d 695, 227 USPQ 964, 966 (Fed. Cir. 1985); and that patentability of claim to a product does not rest merely on a difference in the method by which that product is made.   Rather, it is the product itself which must be new and unobvious.  Applicant has chosen to claim the invention in the product form.  When the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim, a rejection based alternatively on either on 35 U.S.C. section 102 or alternatively on 35 U.S.C. section 103 of the statute is eminently fair and acceptable. In re Brown, 459 F.2d 531, 535, 173 USPQ 685 and 688 (CCPA 1972).  See MPEP §2113.
Regarding claim 54; Kuka et al. discloses an optical fiber preform (see Figures 1-3) comprising: 
a preform body (8 in Figure 2; see paragraphs 20-22 and 24-29) to be drawn into a fiber optic device (microstructured optical fiber; see paragraph 29) and comprising an optical material (glass; see paragraphs 6, 25, 26, and 28); 
the preform body (8; see Figures 2 and 3) comprising a plurality of strands (strands 5a) having a three-dimensional (3D) pattern of voids therein defining a 3D lattice (the strands are positioned to defined a 3D pattern of voids defining a lattice, wherein the hollow cylinders 5a are stranded and include cavities 5b therein and cavities 9 and 10 there-between, and the cavities form the 3D pattern of voids).
Kuka et al. does not disclose a coating on at least a portion of the preform body comprising a different material than the optical material.  Broderick et al. teaches that fiber preforms may include a range of different coating materials formed on the preform prior to drawings, including acrylates, resin, Teflon, silicone rubber, epoxy, or graphite as examples, wherein the coatings promote stripping of cladding modes and provide enhanced mechanical strength (see paragraph 44).  Thus, before the filing date of the present invention, one of ordinary skill in the art would have found it obvious to further provide a coating of a different material on at least a portion of the preform body (8) in the invention of Kuka et al. for the purpose of providing enhanced mechanical strength and/or promoting stripping of cladding modes in the resulting optical fiber.
Regarding claim 55; The examiner notes that applicant is claiming the product (an optical fiber preform with a coating) including the process of making the product ( electroplating the coating), and therefore claim 37 is of "product-by-process" nature.  The courts have been holding for quite some time that: the determination of the patentability of a product-by-process claim is based on the product itself rather than on the process by which the product is made.  In re Thrope, 777 F. 2d 695, 227 USPQ 964, 966 (Fed. Cir. 1985); and that patentability of claim to a product does not rest merely on a difference in the method by which that product is made.   Rather, it is the product itself which must be new and unobvious.  Applicant has chosen to claim the invention in the product form.  When the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim, a rejection based alternatively on either on 35 U.S.C. section 102 or alternatively on 35 U.S.C. section 103 of the statute is eminently fair and acceptable. In re Brown, 459 F.2d 531, 535, 173 USPQ 685 and 688 (CCPA 1972).  See MPEP §2113.
Allowable Subject Matter
Claims 35, 38 and 56 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 43-49 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record, which is the most relevant prior art known, does not disclose or render obvious:
the optical fiber preform defined by claim 35, wherein the plurality of helical strands comprises a plurality of intersecting, counter-rotating, helical strands in combination with all of the limitations of base claim 33;
the optical fiber preform defined by claim 38, wherein the coating comprises gold in combination with all of the limitations of base claim 33 and all of the limitations of intervening claim 36;   
the optical fiber preform defined by claim 43, wherein at least some of the voids opening outwardly along a side of the preform body in combination with all of the other limitations of claim 43;  
the optical fiber preform defined by claim 56, wherein the coating comprises gold in combination with all of the limitations of base claim 54.
Claims 44-49 depend from claim 43.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE R CONNELLY whose telephone number is (571)272-2345. The examiner can normally be reached Monday-Friday, 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE R CONNELLY/Primary Examiner, Art Unit 2874